Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 7, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20040068389 (KR ‘389).
With respect to claim 1, KR ‘389 shows a rear bracket (304, Fig.3) for a wall-mounted, appliance shelf assembly, comprising: a central portion (310c, Fig.3) defining a plurality of receiving wells (holes that accommodate fasteners 304c); a first mounting portion (wall at 304 parallel to 310c, Fig.3) integrally formed with and fixedly attached to the central portion (310c), the first mounting portion (at 304, Fig.3) configured to align with a first wall (302a) of an appliance cabinet (300) and having a planar extent that extends parallel to a planar extent of the central portion (310c, Fig.3); a second mounting portion (310a) extending forward of the receiving wells and integrally formed with and fixedly attached to the central portion (310c) and the first mounting portion (at 304, Fig.3), the second mounting portion (310a) configured to align with a second wall (302b, meets with wall 302b) of the appliance cabinet and having a planar extent that 
With respect to claims 7 and 8, KR ‘389 shows all the limitations as discussed in claim 1 including a shelf (306, Fig.3) configured to be operably coupled with the rear bracket (304).  
With respect to claim 10, KR ‘389 shows wherein the first wall (302a) is a rear wall of the appliance cabinet.  
With respect to claim 12, KR ‘389 shows wherein the shelf (306) is configured as a bottle rack (capable of supporting bottles on the shelf).  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KR20040068389 (KR ‘389) in further view of US 2017/0258249 A1 (KIM).
	With respect to claim 2, KR ‘389 doesn’t show the first mounting portion includes a foot. KIM shows wherein the first mounting portion (113, Fig.6) includes a foot (115, Fig.6) to space the first mounting portion (113) away from the first wall. It would have . 
5.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR20040068389 (KR ‘389) in further view of US Patent 5,791,502 (Bietz).
	With respect to claims 6 and 9, KR ‘389 doesn’t show the fasteners are weld studs. Bietz shows fasteners that are weld studs (23,24, Fig.2, Col.4 lines 36-38). It would have been obvious to one having ordinary skill in the art to make the fasteners of KR ‘389, weld studs, as taught by Bietz, in order to provide an enhanced secured connection of the rear bracket to the wall of the appliance.
connection of the rear bracket to the wall of the appliance.
6.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR20040068389 (KR ‘389) in further view of US Patent 6,644,609 B1 (Scott).
	With respect to claim 13, KR ‘389 doesn’t show a cover. Scott shows a cover (50) operably coupled with the second mounting portion (16, Fig.1, Fig.2) and configured to at least partially conceal the rear bracket (10).  It would have been obvious to one having ordinary skill in the art to include a cover to the rear bracket of KR ‘389, as taught by Scott, in order to provide aesthetically pleasing appearance to the rear bracket by covering the fasteners and also the holes not needed for attachment to the shelf.
.  
Allowable Subject Matter
Claims 3, 4, 5, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 17, 18, 19, and 20 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. The examiner is now using flange 310c as the central portion (central in the sense that it’s centrally located between 302b and 310a), and the examiner is interpreting the second mounting portion as the front portion 310a of the bracket which extends forward of the receiving wells (holes) on flange 310c.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637